Ray, J.
The appellants, John Doran and Lucinda Doran, his wife, charge in their complaint that certain other persons named, and who are alleged to be the brothers and sisters of the appellee, made an agreement with said appellee that he should support maintain and provide for their mother during her natural life, and that upon the making of said agreement cei’tain land was conveyed to the appellee by the persons named, and it w.as agreed that the said Lucinda, &c., should convey her interest therein, on the death of her said mother, to said appellee, but that in the meantime the appellee should have possession and control of the same, and that he entered into possession thereof, but has failed to support and maintain his mother, and the appellants have been compelled to provide for her at great cost, wherefore they demand damages.
A demurrer was sustained to the complaint. This is the error assigned. The promise alleged to have been made by Lucinda Doran to convey her interest in certain land to the *285appellee at a future period, seems to have been without any consideration, and therefore not binding upon her, although the appellee had gone into possession under his deeds from the other parties and her promise to convey. She is not alleged to have been a party to the original contract, but it is simply averred that she afterwards promised to convey. Eot having been a party to the contract, for the breach of which she claims damages, the court committed no error in sustaining the demurrer to the complaint.
F. II. $ B. F. Davis, for appellants.
The judgment is affirmed, with costs.